—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Jones, J.), dated October 2, 2002, which denied his motion for summary judgment on the issue of liability on his cause of action based upon Labor Law § 240 (1).
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion for summary judgment on his Labor Law § 240 (1) cause of action. *335In support of the motion, the plaintiff submitted evidence that in the course of performing roof repairs, he fell from an interior pull-down stairway which had been installed to provide workers with access to the roof of the building. Contrary to the defendant’s contention, “the fact that [it] * * * was permanently installed, rather than a temporary apparatus, is irrelevant” (Ciraolo v Melville Ct. Assoc., 221 AD2d 582, 583 [1995]; see Spiteri v Chatwal Hotels, 247 AD2d 297 [1998]). However, questions of fact exist as to whether the pull-down stairway provided proper protection, and whether the plaintiff should have been provided with additional safety devices (see Olberding v Dixie Contr., 302 AD2d 574 [2003]; Tersigni v City of New York, 300 AD2d 389 [2002]). Santucci, J.P., Friedmann, Mastro and Rivera, JJ., concur.